Case 1:19-cv-20161-CMA Document 14 Entered on FLSD Docket 03/26/2019 Page 1 of 4



                      U N IT ED ST A TE S D IST R ICT C O U R T  FILED BY                                    D.C.
                 VO R TH E SO U TH ER N D ISTR IC T O F FLO R ID
                                    (MIAMIDIVISION                                     MA22: 2015
 ILEA N A M .D A VID E,
                                                                                        Gtkkkt
                                                                                        c
                                                                                         .   ll'
                                                                                               lî?t
                                                                                                  jk
                                                                                             D.OF FCA.-MlA


       Plaintiff,                                            CA SE N O .1:19-cv-20161-CM A




 UBER TECH N OLOG IES,IN C.,

       D efendant,

                                                      /

   PLM N TIFF.ILEA NA D AV IDE 'S M O TIO N TO R EO PEN C A SE A N D SET A SID E
                                    O R D ER

    Plaintiff,lleanaDavide(çûDavide''),respectfullyrequeststhatthecourtreopen thecaseand
 setasideit'sorder(DE 11)and statesasgroundsthefollowing:

        lleana D avide did tim ely file a m otion forextension oftim e in responseto D E 9.

       Thedocketshowsthe date ofentry ofM arch 18,2019.Oneday beforethiscourtentered

       itsorder(DE 11),yettheDE numberishigherfortheextensionmotionthanforthecourt
       order,signifying thatitw as entered afterthe courthad ruled.

       D avide has spoken to the clerk who has explained thatwhen item s are sentin the m ail,

       they are som etim es notentered on the sam e say they are received butare back dated to

       show theactt
                  zaldate ofreceipt.Lawyersdo nothaveto worry aboutthisissue affecting

       them because they are required to file electronically.

    4. D avide believesthatthe courtw asnotaw are ofthe response when itissued itsruling.ln

       fact,the ordersays thatno response w astim ely filed.
Case 1:19-cv-20161-CMA Document 14 Entered on FLSD Docket 03/26/2019 Page 2 of 4



    5. Davide hasm eritorious defenses to the m otion and would like the opportunity to be

        heard.

        Uberignored Davide& theAAA when Davideoriginally soughtarbitration,leaving her

        choicebutto seekjudicialredress.Basicallyhavingtofilesuittogetthem topay
        attention.

        Forthem tobeabletojustignorethepublic,whenitistheiragreementthatcallsfor
        arbitration,and then afterbeing hauled into FederalCourtto dealw ith theirdisrespectfor

        theprocess,simply seekthembitrationprocesslikeifnothingiswrongisunjust.
    8. D avide w ould like the opporttm ity to presenthercase to the courtwith the hopesthatthe

        courtw illeitherforce Uberto pay the feesand costsassociated w ith having to bring this

        action orperhapsallow the action to proceed outside arbitration,in the courts.

        Forthiscourtto foreclose outthe opportunity to hold Uberaccountable forits actions

        w illonly further em bolden U berto continue to abuse the public.



                 Davidepraysthatthiscourtwillsetasideit'sorderand reopen the caseand grant

        w hateverotherreliefthe courtm ay deem appropriate.

                                 s ectfully Subm itted,
                                         x-

                                   %
                                    .N    %
                              Ile a av1 , ro Se
                              Plaintiff
                              9415 SunsetDrive #274
                              M inm i,FL.33173
                              305-728-3338


                                C ERTIFICA TE O F SER VIC E

 I H ER EBY CE RTIFY thata true and correctcopy ofthe above and foregoing has been
 fum ished,via the follow ing m anneron this21tb day ofM arch 2019, the to the follow ing:
    Case 1:19-cv-20161-CMA Document 14 Entered on FLSD Docket 03/26/2019 Page 3 of 4
&        !




     U.S.M ailServiceList
     Edward M ullins,Esq.
     Reed Smith
     l00lBrickellBay Drive,9* Floor
     M iam i,FL 33131
Case 1:19-cv-20161-CMA Document 14 Entered on FLSD Docket 03/26/2019 Page 4 of 4

                           :h/6'
                               z$
                                ;.
                                 ,;
                                  ,
                                        o
                   '                    x)
                       ,
                               *:       (= 3 c
                                        c >*
                                *       QD œ 'Do
                                        C
                               .
                                     * lo o
                                    cot
                                      G)
                                      oO Y .
                                    tot>
                                       r->
                                         -o
                                     2 œL C
                           .        (,).>.* rn Io




                                                            h     >
                                                                                           h          .


                                                                                                      <X-'
                                                                                                          o
                                                                                                          .

                                                                                                          x


                                                                                                      !
                                                                                                      t
                                                                                                      ;
                                                                                                      'v
                                                                                                       -f.
                                                                                                         '
                                                                              4
                                                                              '
                                                                              T                       ku/x
                                                                              ..4
                                                                               *




                                                                                       .h
                                                                                       Y
                                                                                       .
                                                                                               hxw
                                                                                                      %t
                                                            C.
                                                            X Y
                                                            .             '4<                  t
                                                                                           %*
                                                                X=
                                                                 k;                        N
                                                           NN   ...-.     '
                                                                          <                r

                                                            -tb -. w.
                                                            .
                                                                 w
                                                                    ) wx
                                                                       ux.                 .



                                                                 '   x.   u.       3             l
                                                                                                 '1
                                                                                                              x.




                                             V
                                        *    rhu
                                    u        - co
                                    x
                                    -
                                             .e s.
                                    .         Xw
                                             œ O
                                        *          O
                       *-           >         Y o
                                    s
                                    =
                                              u p
                                             Qu u
                                    <            uQ
                                                 .

                                    œ        %@) ..>.  -

                                                                                                               @
                                             r
                                             zl.%                                                                  œ
                                                                                                                   &
                                             tO >                                                                  t
                                             >                                                                     <
                                             V                                                                     Cr
